 

Case 2:20-cr-00703-VJ1 Document 23 Filed 02/26/20 Page 1 of 10
FILED
, UNITED STATES DISTRICT COURT
DISTRICT CF NEW MEXICO

2

20FEB 26 PM 4:33

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, )
)
Plaintiff, ) CRIMINALNO. A&1O3 V9 I
)
VS. )
)
ERIC ANDREW BROOKS, )
)
Defendant. )
PLEA AGREEMENT

Pursuant to Federal Rule of Criminal Procedure 11, the parties hereby notify the Court of
the following agreement between the United States Attorney for the District of New Mexico, the
defendant, ERIC ANDREW BROOKS, and the defendant’s counsel, CESAR PIERCE-
VARELA:

REPRESENTATION BY COUNSEL

 

L, The defendant understands the defendant’s right to be represented by an attorney
and is so represented. The defendant has thoroughly reviewed all aspects of this case with the
defendant’s attorney and is fully satisfied with that attorney’s legal representation.

RIGHTS OF THE DEFENDANT

 

2. The defendant further understands the following rights:
a. to be charged and prosecuted by indictment;
b. to plead not guilty;
c. to have a trial by jury;

d. to confront and cross-examine witnesses and to call witnesses to testify for
the defense; and
Case 2:20-cr-00703-VJ1 Document 23 Filed 02/26/20 Page 2 of 10

e. against compelled self-incrimination.

WAIVER OF RIGHTS AND PLEA OF GUILTY

 

a. The defendant hereby agrees to waive these rights and to plead guilty to the
Information charging a violation of 8 U.S.C. § 1324(a)(1)(A)(v)(): Conspiracy to Transport
Illegal Aliens.

ELEMENTS OF OFFENSE

 

4. The elements of 8 U.S.C. § 1324(a)(1)(A)(v)(), Conspiracy to Transport Illegal

Aliens, are:
a. Two or more persons agreed to violate immigration laws relating to the
transportation of an illegal alien;
b. The defendant knew the essential objective of the conspiracy;
C; The defendant knowingly and voluntarily involved himself in the
conspiracy; and
d. There was interdependence among the members of the conspiracy; that is
the members, in some way or manner, intended to act together for their
shared mutual benefit within the scope of the conspiracy charged.
SENTENCING
5. The defendant understands that the minimum and maximum penalty the Court can
impose is:
a. imprisonment for a period of not more than ten years;

b. a fine not to exceed $250,000.00;

cs a mandatory term of supervised release of not more than three years. (If the
defendant serves a term of imprisonment, is then released on supervised
release, and violates the conditions of supervised release, the defendant’s
supervised release could be revoked--even on the last day of the term--and
the defendant could then be returned to another period of incarceration and
a new term of supervised release);

 
 

Case 2:20-cr-00703-VJ1 Document 23 Filed 02/26/20 Page 3 of 10

d. a mandatory special penalty assessment of $100.00; and
é. an additional special penalty assessment of $5,000.00 pursuant to 18 U.S.C.
§ 3014.
6. The parties recognize that the Sentencing Guidelines are advisory, and that the

Court is required to consider them in determining the sentence it imposes.
7. It is expressly understood and agreed by and between the defendant and the United
States that:

a, The United States has made, and will make, NO AGREEMENT pursuant
to Federal Rule of Criminal Procedure 11(c)(1)(C), that a specific sentence is the appropriate
disposition of this case.

b. The United States has made, and will make, NO AGREEMENT to approve,
to oppose, or not to oppose pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), any
request made by the defendant or on behalf of the defendant for a particular sentence in this case,
other than the stipulations agreed to below.

e, The United States hereby expressly reserves the right to make known to the
United States Probation Office and to the Court, for inclusion in the presentence report prepared
pursuant to Federal Rule of Criminal Procedure 32, any information that the United States believes
may be helpful to the Court, including but not limited to information about any relevant conduct
under USSG § 1B1.3.

d. Except under circumstances where the Court, acting on its own, fails to
accept this plea agreement, the defendant agrees that, upon the defendant’s signing of this plea
agreement, the facts that the defendant has admitted under this plea agreement as set forth below,
as well as any facts to which the defendant admits in open court at the defendant’s plea hearing,

shall be admissible against the defendant under Federal Rule of Evidence 801(d)(2)(A) in any
 

Case 2:20-cr-00703-VJ1 Document 23 Filed 02/26/20 Page 4 of 10

subsequent proceeding, including a criminal trial, and the defendant expressly waives the
defendant’s rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the defendant admits in conjunction with this plea agreement.

DEFENDANT’S ADMISSION OF FACTS

 

8. By my signature on this plea agreement, | am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize and
accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge that
if I chose to go to trial instead of entering this plea, the United States could prove facts sufficient
to establish my guilt of the offense(s) to which | am pleading guilty beyond a reasonable doubt. [|
specifically admit the following facts related to the charges against me, and declare under penalty
of perjury that all of these facts are true and correct:

On or about December 27, 2019 in the District of New Mexico and
elsewhere, I, knowingly and intentionally conspired, agreed and acted
interdependently with Maria Lucero and others to transport, within the
United States, via motor vehicle, four aliens, who had unlawfully come to the
United States, in furtherance of said alien’s illegal stay within the United
States. In furtherance of the conspiracy, I agreed to transport, via motor
vehicle, the aforementioned illegal aliens from a location on N.M.S.R. 9 in the
District of N.M. to another location.

On or about December 27, 2019, in furtherance of the conspiracy and
while acting interdependently with a coconspirator, I along with Maria Lucero
traveled to a location along N.M.S.R. 9 in a motor vehicle where we picked-up
the aforementioned aliens and transported them on N.M.S.R. 9. As I was
instructed to do so by a coconspirator.

A marked United States Border Patrol Agent vehicle pulled in behind
the vehicle | was operating and engaged its emergency lights. We fled the
Border Patrol Vehicles at a high rate of speed. After Border Patrol Agents
deflated the vehicle’s tires, we pulled the vehicle to the side of Desert Blvd. and
stopped. Maria Lucero, the aliens and I all fled the vehicle afoot.

Border Patrol Agents subsequently arrested Maria Lucero, the aliens
and me.
 

Case 2:20-cr-00703-VJ1 Document 23 Filed 02/26/20 Page 5 of 10

I participated in the conspiracy for commercial advantage and private

financial gain. I knew what I was doing was illegal, but I did it anyway.

9, By signing this agreement, the defendant admits that there is a factual basis for each

element of the crime(s) to which the defendant will plead guilty. The defendant agrees that the

Court may rely on any of these facts, as well as facts in the presentence report, to determine the

defendant’s sentence, including, but not limited to, the advisory guideline offense level.

STIPULATIONS

10. The United States and the defendant stipulate as follows:

a, Pursuant to USSG § 2L1.1(a)(3), the defendant’s base offense level is 12.

b. Pursuant to USSG § 3E1.1(a), the defendant has clearly demonstrated a

recognition and affirmative acceptance of personal responsibility for the defendant’s criminal

conduct. Consequently, so long as the defendant continues to accept responsibility for the

defendant’s criminal conduct, the defendant is entitled to a reduction of two levels from the base

offense level as calculated under the sentencing guidelines. This reduction is contingent upon the

defendant providing an appropriate oral or written statement to the United States probation officer

who prepares the presentence report in this case in which the defendant clearly establishes the

defendant’s entitlement to this reduction.

c, Pursuant to USSG § 3B1.2, the defendant was a minor participant in the

criminal activity underlying this agreement. Consequently, the defendant is entitled to a reduction

of two levels from the base offense level as calculated under the sentencing guidelines.

Defendant reserve their rights to assert any position or argument with respect to the sentence to be

imposed, including but not limited to the applicability of particular sentencing guidelines and

11. Apart from the provisions in this plea agreement, the United States and the
adjustments under the guidelines.
5
 

Case 2:20-cr-00703-VJ1 Document 23 Filed 02/26/20 Page 6 of 10

12. The defendant understands that the above stipulations are not binding on the Court
and that whether the Court accepts these stipulations is a matter solely within the discretion of the
Court after it has reviewed the presentence report. Further, the defendant understands that the
Court may choose to vary from the advisory guideline sentence. The defendant understands that
if the Court does not accept any one or more of the above stipulations and reaches an advisory
guideline sentence different than expected by the defendant, or if the Court varies from the
advisory guideline range, the defendant will not seek to withdraw the defendant’s plea of guilty.
In other words, regardless of any stipulations the parties may enter into, the defendant’s final

sentence is solely within the discretion of the Court.

DEFENDANT’S OBLIGATIONS

 

13, The defendant understands the defendant’s obligation to provide the United States
Probation Office with truthful, accurate, and complete information, including, but not limited to
defendant’s true identity, citizenship status, and any prior criminal convictions. The defendant
hereby represents that the defendant has complied with and will continue to comply with this
obligation. The defendant understands that any misrepresentation with respect to the above
obligations may be considered a breach of this plea agreement.

14. By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless: (1) the
court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2) the
defendant can show a fair and just reason as those terms are used in Rule 11(d)(2)(B) for requesting
the withdrawal. Furthermore, defendant understands that if the court rejects the plea agreement,

whether or not defendant withdraws the guilty plea, the United States is relieved of any obligation
 

Case 2:20-cr-00703-VJ1 Document 23 Filed 02/26/20 Page 7 of 10

it had under the agreement and defendant shall be subject to prosecution for any federal, state, or
local crime(s) which this agreement otherwise anticipated would be dismissed or not prosecuted.

IMMIGRATION REMOVAL AND OTHER IMMIGRATION CONSEQUENCES

13. Defendant recognizes that pleading guilty may have consequences with respect to
defendant’s immigration status if defendant is not a citizen of the United States. Under federal
law, a broad range of crimes are removable offenses, including the offense(s) to which defendant
is pleading guilty. Removal and other immigration consequences are the subject of a separate
proceeding, however, and defendant understands that no one, including defendant’s attorney or the
district court, can predict to a certainty the effect of defendant’s conviction on defendant's
immigration consequences that defendant’s plea may entail, even if the consequences include
defendant’s automatic removal from the United States.

WAIVER OF APPEAL RIGHTS

 

16. | The defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
defendant knowingly waives the right to appeal the defendant’s conviction(s) and any sentence,
including any fine, at or under the maximum statutory penalty authorized by law, as well as any
sentence imposed below or within the Guideline range upon a revocation of supervised release in
this cause number, as well as any order of restitution entered by the Court. In addition, the
defendant agrees to waive any collateral attack to the defendant’s conviction(s) and any sentence,
including any fine, pursuant to 28 U.S.C. §§ 2241, 2255, or any other extraordinary writ, except

on the issue of defense counsel’s ineffective assistance.
 

Case 2:20-cr-00703-VJ1 Document 23 Filed 02/26/20 Page 8 of 10

GOVERNMENT’S AGREEMENT

 

17. Provided that the defendant fulfills the defendant’s obligations as set out above, the
United States agrees not to bring additional criminal charges against the defendant arising out of
the facts forming the basis of the present Information.

18. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting authorities.

VOLUNTARY PLEA

19. The defendant agrees and represents that this plea of guilty is freely and voluntarily
made and not the result of force or threats or of promises apart from those set forth in this plea
agreement. There have been no representations or promises from anyone as to what sentence the
Court will impose.

VIOLATION OF PLEA AGREEMENT

 

20. The defendant understands and agrees that if the defendant or the defendant’s
attorney violates any provision of this plea agreement, the United States may declare this plea
agreement null and void, and the defendant will thereafter be subject to prosecution for any
criminal violation including, but not limited to, any crime(s) or offense(s) contained in or related
to the charges in this case, as well as perjury, false statement, and obstruction of justice, and any

other crime committed by the defendant during prosecution of this case.

SPECIAL ASSESSMENT

 

zu. At the time of sentencing, the defendant will tender a money order or certified check
payable to the order of the United States District Court, District of New Mexico, 333 Lomas
Boulevard, NW, Albuquerque, New Mexico 87102, in the amount of $100.00 in payment of the

special penalty assessment described above.
Case 2:20-cr-00703-VJ1 Document 23 Filed 02/26/20 Page 9 of 10

ENTIRETY OF AGREEMENT

22. This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all parties. The parties agree
and stipulate that this agreement will be considered part of the record of defendant’s guilty plea
hearing as if the entire agreement had been read into the record of the proceeding. This agreement
is effective upon signature by the defendant and an Assistant United States Attorney, and upon
entry of a guilty plea by the defendant pursuant to this agreement.

AGREED TO AND SIGNED this 2 6 day of FA , 2020.

JOHN C. ANDERSON
United States Attorney

f7 WL.

{oR

pak U.S. Attorney
200 N. Church St.
Las Cruces, NM 88001
(575) 522-2304 — Tel.
(575) 522-2391 — Fax
Case 2:20-cr-00703-VJ1 Document 23 Filed 02/26/20 Page 10 of 10

This agreement has been read to me in the language I understand best, and I have carefully
discussed every part of it with my attorney. I understand the terms of this agreement, and I
voluntarily agree to those terms. My attorney has advised me of my rights, of the elements of the
offense, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of the
relevant sentencing guidelines provisions, elements of the offense, and of the consequences of
entering into this agreement. No promises or inducements have been given to me other than those
contained in this agreement. No one has threatened or forced me in any way to enter into this
agreement. Finally, | am satisfied with the representation of my attorney in this matter.

ERIC ANDREW BROOKS
Defendant

Iam the attorney for ERIC ANDREW BROOKS. I have carefully discussed every part of
this agreement with my client. Further, I have fully advised my client of his rights, of the elements
of the offense, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
the relevant sentencing guidelines provisions, elements of the offense; ay of the consequences of
entering into this agreement. To my knowledge, my client/#decisron to’enter into this agreement

is an informed and voluntary one. =
ZL

CESAR PIERCE-VARELA
Attorney {or Defendant

   

 

10
